 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 508Dutchess Resource Management, Inc. and Daniel T. Butler. Case 3ŒCAŒ19145 January 29, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME On April 1, 1996, Administrative Law Judge James F. Morton issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.   The Board has considered the decision and record in light of the exceptions and brief and has decided to af-firm the judge™s rulings, findings,1 and conclusions and to adopt the recommended order as modified, and set out in full below.2 We agree with the judge that the Respondent violated Section 8(a)(1) of the Act by discharging statutory su-pervisor Daniel Butler because he would not modify the substance of his version of the incidents relating to Christopher Bittner, the union steward.  We find without merit the Respondent™s argument that the judge erred in finding this violation because, inter alia, the General Counsel did not establish that the Respondent sought to compel Butler to lie about these incidents.  Even assum-ing that the Respondent thought that other supervisors were telling the truth about the incidents and that the Respondent simply wanted Butler to conform his story to theirs, we find that Bittner had a statutory right to have Butler present the facts at issue as he honestly perceived them.3  Accordingly, we agree with the judge that the Respondent interfered with that right by discharging But-ler in reprisal for his refusal to change his statements.4  ORDER The National Labor Relations Board orders that the Respondent, Dutchess Resource Management, Inc., Poughkeepsie, New York, its officers,  agents, succes-sors, and assigns, shall 1. Cease and desist from (a)  Discharging any of its supervisors because they re-fuse to materially revise their accounts of incidents which are the subject of employee grievances.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 The Order is modified in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996). 3 There is no contention or evidence that Butler fabricated his ver-sion of the facts. 4 With respect to Butler™s statement regarding Bittner™s harassment charge, we note that Respondent does not deny the General Counsel™s contention that the charge was concerted protected activity. (b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rights guaranteed them by Section 7 of the Act.  2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a)  Offer Daniel T. Butler full and immediate rein-statement, in the manner prescribed in the Remedy sec-tion of the judge™s recommended Order, to his position as a shift supervisor and make him whole, with interest, for any loss of pay he suffered as a result of the unlawful discharge.  (b)  Within 14 days from the date of this order, re-move from its files any reference to his unlawful dis-charge and, within 3 days thereafter notify Daniel T. But-ler in writing that this has been done and that his dis-charge will not be used against him. (c)  Preserve and, on within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all other records necessary to analyze the amount of back-pay due under the terms of this Order. (d)  Within 14 days after service by the Region, post at its Poughkeepsie, New York facility copies of the at-tached notice marked ﬁAppendix.ﬂ5  Copies of the notice, on forms provided by the Regional Director for Region 3, after being signed by the Respondent™s authorized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since January 13, 1995. (e)  Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the  Region at- testing to the steps that the Respondent has taken to com-ply.   APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD  5 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 327 NLRB No. 98  DUTCHESS RESOURCE MANAGEMENT 509 An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT discharge or otherwise discriminate 
against any of our supervisors for refusing to materially 
revise statements that they 
have written concerning inci-
dents that give rise to employee grievances or complaints. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed by Section 7 of the Act. 
WE WILL offer Daniel T. Butler immediate and full 
reinstatement to his former job or, if that job no longer 
exists, to a substantially equivalent position, without 
prejudice to his other rights or privileges previously en-
joyed. 
WE WILL make Daniel T. Butler whole for any loss 
of earnings and other benefits resulting from his dis-
charge, less any net interim earnings, plus interest. 
WE WILL notify him that we have removed from our 
files any reference to his disc
harge and that the discharge 
will not be used against him in any way. 
 DUTCHESS RESOURCE MANAGEMENT, 

INC. 
 Alfred M. Norek, Esq., 
for the General Counsel.
 Louis J. Carr, Jr. Esq., 
of Pittsburgh, Pennsylvania, for the 
Respondent. DECISION STATEMENT OF THE CASE 
JAMES F. MORTON, Administ
rative Law Judge.  The com-
plaint alleges that Dutchess Re
source Management, Inc. (the 
Respondent), in violation of S
ection 8(a)(1) of the National 
Labor Relations Act (the Act), 
discharged one of its supervi-
sors, Daniel T. Butler, because he refused to change the sub-
stance of his account of an incident which led to the suspension 
of an employee and an arbitr
ation thereon. The Respondent™s 
answer avers that Butler was discharged solely for poor per-
formance. 
I heard this case in Poughkeepsie, New York, on January 22 
and 23, 1996. On the entire record, including my observation of 
the demeanor of the witnesses, 
and after considering the briefs 
filed by counsel for the General Counsel and the Respondent, I 
make the following FINDINGS OF FACT 
I. JURISDICTION The Respondent is a New York corporation. It operates a 
plant in Poughkeepsie, New York, which burns municipal solid 
waste to produce electricity. In 
its operations annually, it meets 
the Board™s nonretail standard for asserting jurisdiction. 
II. THE ALLEGED UNFAIR LABOR PRACTICE 
A. Background The Respondent, a subsidiary of Westinghouse Corporation 
headquartered in Pittsburgh, Pennsylvania, took over the opera-

tion of the power plant in Poughkeepsie, New York, about 7 
years ago from another company.  
At that time, the Charging Party, Butler, had been working 
there as a crane operator and continued to work there in that 
capacity for the Respondent. He wa
s promoted to an assistant 
operator™s position in 1989, to an operator™s position in 1990, 
and to a  a shift supervisor™s position in February 1992. Butler 
held that position until his discharge on January 13, 1995. 
A shift supervisor oversees a crew of four employees and is 
responsible for the entire operation of the plant during his shift.     
B. The Incidents in 1994 
All dates below are for 1994 unless stated otherwise. 
The specific incident that gave rise to the issue in this case 
took place on March 31.  As Butler began his shift that morn-
ing, two employees, Christopher Bittner and Stacy McMillan, 
had a verbal altercation. On Apr
il  6, one of those two employ-
ees, Bittner, was notified by the Respondent that he was sus-
pended for 5 days, assertedly be
cause of his actions on March 
30 and 31 as ﬁShop Stewardﬂ in harassing a coworker to induce 

him to lie to management about a matter involving shift cover-
age.  Bittner™s suspension ultimately was the subject of an arbi-
tration hearing, held in 1995. The labor organization for which 
Bittner  was a shop steward is referred to in the record as Local 
130 of the Operating Engineers; it has a collective-bargaining 
agreement with the Respondent covering the nonsupervisory 
employees at Poughkeepsie.  
Butler and others had witnessed the altercation between Bitt-
ner and McMillan on March 31. 
That same morning he submit-
ted, upon the request of Richard Felch, the Respondent™s opera-
tions manager then, a wr
itten account of it. 
Butler testified as follows respecting a discussion he had 
with Plant Manager John McCarthy at about noontime that 
same day. McCarthy told him that ﬁwe™ve had it with Bittner,ﬂ 
that he, McCarthy, had spoken 
with Kathy Mitchell, Westing-
house™s human resource manager in
 Pittsburgh; and that Pitts-
burgh wants a stronger statement from Butler. Butler replied 
that he ﬁwould not change the ba
sic facts of what (he) wrote.ﬂ 
Butler did not give McCarthy 
a second statement thereon until 
May 10, as discussed further below. 
On April 6, the same day on which Bittner was notified of 
his 5-day suspension, Felch gave the charging party, Butler, a 
memorandum under the subject
, performance improvement 
plan. It stated, in substance, 
that Felch has had numerous for-
mal and informal discussions in 
the preceding 12 months with 
Butler and that Butler was now being formally notified that his 
performance has not been satisfactory in three areasŠsafety in 
following ﬁlock out tag procedures,ﬂ failure to complete ﬁDaily 
Summariesﬂ forms, and failure 
to follow time card verification procedures. The memorandum furt
her stated that Felch would 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 510reevaluate him after 60 days and that if he did not show imme-
diate and sustained acceptable performance, he will be subject 
to further discipline, up to 
and including termination. 
Butler testified that he had never previously been disciplined, 
that he had not previously hear
d of a performance improvement 
plan and that, prior to April 6, no one had discussed with him 
any of the three areas cited in
 the memorandum given him that 
day. Butler™s last regular performance review covered the pe-
riod February to October 1993, i.e., a period within the 12-
month period set out in the plan 
he was given by Felch on April 
6. There is no indication in that review that his work was defi-
cient in any way and no reference whatsoever as to the three 
areas cited in the improvement plan he was given on April 6.  
Felch testified that, because he was not familiar with a per-
formance improvement plan, he consulted with Eileen Drain, 
the Respondent™s human resour
ce representative at Poughkeep-
sie, and with Westinghouse™s human resource manager, Kathy 
Mitchell, before he gave the pl
an to Butler on April 6. His tes-
timony is vague as to how the 
specifics of that plan were 
drafted; he related that that it ﬁwas brought to [him] by Miss 
Drain who showed [him] exactly
 [what] we were doing on it, 
which was something that we hadn™
t used before,ﬂ and that he 
had previously discussed with Drain areas in which Butler 
ﬁneeded to come up to the standards, such as safety procedures, 
safety administration, time cards 
[and] the accuracy of reports.ﬂ 
Drain testified that, 2 weeks prior to April 6, she had drafted 
the performance improvement plan
 which Felch gave to Butler, 
but that it was not given him until April 6 because she wanted 
to review her draft with Mitchell.  
Mitchell did not testify. No 
documents were offered in evi-
dence respecting any correspondence Drain had with Mitchell 
whose office is in Pittsburgh or 
respecting any records, respect-
ing Butler™s job performance specifically, that she may have 
reviewed in drafting the detailed
 plan for Felch which he gave 
to Butler on April 6. One of the asserted deficiencies in Butler™s 

performance, as stated in the plan, referred to a failure on his 

part to verify and countersign timecards, an omission which 
purportedly resulted in ﬁtwo of (Butler™s) employees (having) 
been paid incorrectly.ﬂ Butler testified that it was another su-
pervisor, and not him, who had failed to follow the correct pro-
cedure respecting the timecards 
of those two employees. The 
log maintained by the supervis
ors contains the names of em-
ployees who work with them on their respective shifts. Drain™s 
account did not address that aspect
 of Butler™s testimony. She 
related only that she herself ha
d experienced timecard problems 
with Butler. 
In evaluating credibility as to whether Butler had received 
counseling from Felch prior to April 6 respecting his work 
performance or as to Drain™s testimony to the effect that the 
performance improvement plan was prepared prior to the Bitt-
ner-McMillan incident, the follow
ing testimony as to the dis-
cussion Butler had with Felch when he was given the perform-

ance improvement plan is also relevant. 
Butler testified as follows respecting that discussion. He 
asked Felch if other supervisors were getting similiar memo-
randums. Felch said that he wa
s the only one. Felch then asked 
him what really went on between  the two employees, Bittner 
and McMillan, on March 31. When Butler told him that his 
observations that day were cont
ained in the statement he had 
submitted, Felch remarked that Bittner was a strong arm type 
who was teaching people how to 
think and that Kathy Mitchell 
got very upset over the influence that Bittner had with employ-
ees respecting their votes on th
e matter of implementing a 12-
hour shift. When Butler asked why he was  the only supervisor 
who was given a  memorandum, Felc
h replied that all the jobs 
in Poughkeepsie were in jeopardy because the division is losing 
money and that Pittsburgh was looking to sell the plant. Felch 
told him that Pittsburgh is under the impression that the em-
ployees are running the plant, that it perceives Butler as too 
liberal and that ﬁthey™re looking for [Butler] to fŠ up.ﬂ 
Felch, when asked by the Res
pondent™s counsel if he had at 
any time told Butler that people were watching and waiting for 
him to fŠ up, responded that he 
did not recall that statement. 
I credit Butler™s vivid account 
of his discussion with Felch 
on April 6. I find unpersuasive the substance of Felch™s account 
that he had given Butler substantia
l counseling as to  work defi-
ciencies in the 12 months preceding April 6;  Butler™s last per-
formance appraisal in that very
 period makes no references to 
any deficiencies in his work. I find unpersuasive also  Drain™s 

account as to how and when the 
performance improvement plan 
given Butler was prepared. 
The General Counsel presented te
stimony as to another inci-
dent involving Bittner in which Butler was asked by the Re-
spondent to submit a revised account. 
On April 28, shop steward Bittner argued with Lead Super-
visor Ronald Zinski apparently
  about which shift was on duty 
when a problem arose.  According to Butler, Zinski told Bitt-
ner, in that argument, that he would not be working there much 
longer and that Bittner then filed ﬁharassment chargesﬂ against 
Zinski with the Respondent™s chief financial officer, Prinkey.  
Butler, about that same day,  
was requested to submit and did 
submitt a written account as to that incident to operations man-
ager Felch. 
On May 9, the Respondent™s pl
ant manager, John McCarthy, 
met with Butler and with  Zinski. He asked them to tell him 
about the discussion Zinski had with Bittner on April 28. Ac-
cording to Butler, Zinski ﬁviolently disagreedﬂ with Butler™s 
account of that incident. McCarthy told them to write ﬁnew 
statements.ﬂ  Butler, who had ea
rlier prepared a second written 
account of the Bittner-McMillan altercation that occurred on 
March 31, also  prepared a  second written account of the Bitt-
ner-Zinski argument on April 28. He
 gave both to McCarthy on 
May 10. Butler™s second statemen
ts, while phrased differently, 
did not change the substance of the originals. 
Butler testified credibly as follo
ws as to another conversation 
he had with Felch. On June 24, Felch told him that Bittner had 
filed harassment charges. Felch,
 holding papers in his hand, 
asked Butler whom he should believe. Butler replied that he 
wrote the truth. Felch said that he needed to have Butler™s  
statements agree with these, a reference to the other papers in 
his hand, which Butler assumed we
re those given by lead su-
pervisor Ronald Zinski and by
 an employee, surnamed McDon-
ald. Butler told Felch that he 
could not do that, that he was not 
raised that way. 
Five days later, Butler was called to Felch™s office. Butler™s 
account of  that meeting follows. Felch asked him if he liked 
ﬁbeing nitpicked.ﬂ He handed Butler a memorandum, again 
under the subject, performance improvement plan. It cited vari-ous instances of purported deficiencies in his work perform-ance; it informed him that his probation was being extended 30 
days; and it notified him that, un
less he improved, he could be subject to further discipline, 
including termination of employ-
ment.  After they discussed the contents of the notice, Felch 
asked Butler if he had change
d his mind about the statements 
 DUTCHESS RESOURCE MANAGEMENT 511 he had written.  Butler told him, 
in substance, that he would not 
change his account. Again, 
I credit Butler™s testimony. 
Butler testified that he received no further warnings or criti-
cism for the rest of the year. Rather, on July 8, he related that 
he had a talk with the Respondent™s chief financial officer then, 
Prinkey, in which he, Butler, expressed a desire to return to the 
job he had held before he be
came a supervisor. Prinkey com-
mented that he had influence in Pittsburgh and he urged Butler 

to swallow his pride and make Felch happy. 
Prinkey did not testify. 
Felch testified that he had told Butler, at the end of his 30 
days of extended probation, that his probation was extended 
indefinitely. There is no written record that Butler™s probation 
was so extended. Butler™s account is more plausible than Felch™s. I credit But-
ler™s testimony that he receive
d no warnings after June 24 and 
find that his period of probation was not extended. 
On January 3, 1995, Butler 
was interviewed by the Respon-
dent™s counsel in preparation for a hearing to be held before an 
arbitrator as to the 5-day suspension Shop Steward Bittner had 
received. Butler was informed 
then that the Respondent would 
likely not call him as a witness.
 Butler was discharged 10 days 
later as discussed next. 
C.  Butler™s Discharge 
On January 13, 1995, Butler met 
with Felch and Prinkey. He 
was given a letter which stated that he was discharged for un-
satisfactory performance, citing 
items discussed below.  Butler 
remarked that the letter ﬁwas crap.ﬂ Prinkey then, alluding to 
the conversation he had had with Butler on July 8, told Butler 
that, ﬁunfortunately, [Felch] has not
 been able to come to [him] 
and say that you made him happy.ﬂ  
The January 13 letter stated 
that, despite numerous counsel-ing sessions and a formal performance improvement plan, But-

ler™s unsatisfactory performance ha
s continued. It cited as  the 
most recent incident of Butler™s unsatisfactory performance one 
that had taken place 3 days before. Butler testified that, prior to 
receiving the January 13 discharg
e letter, Felch had not talked 
to him about that recent incident. 
 Respecting the contents of that letter, Butler also testified 
that he had had no counseling sessions other than the meetings 

with Felch discussed above.  He 
testified further that the defi-
ciencies referred to in the performance improvement plans  
were, in substance, minor items, 
one of which related to a cleri-
cal oversight by another supervisor, as discussed above. Re-

specting the ﬁrecentﬂ matter referred to in the January 13, 1995 
dismissal letter, i.eŠﬁ failure to valve in water to the feed chute 
liner,ﬂ the record testimony thereon follows. 
The Respondent™s plant burns m
unicipal solid waste, i.e., 
garbage, as fuel in producing el
ectricity. The garbage is brought 
to a walled holding area  from  which it is rammed through an 
open ﬁresistance doorﬂ into the furnace; the resistance door is 
then closed as the garbage burns. The door itself has pipes in-
side it through which water flows as a coolant. The surrounding 
walls of the area, from which the garbage is pushed into the 
furnace, have a liner. It is referred to as  the ﬁfeed chute liner.ﬂ 
It too has piping inside it thr
ough which water flows as a cool-
ant. A main valve supplies water to a pipe which has one 

branch leading to the pipes inside the resistance door; a second 
branch directs water to the pipes inside the  feed chute liner. 
There are secondary valves, one of which can cut off the water 
supply to the resistance door and another which can cut off 
water to the feed chute liner. 
 As of January 9, 1995, an outside engineering firm had de-
termined that the resistance door would be replaced and that it 
would be ﬁsacrificedﬂ by cutting o
ff the water supply to it while 
the furnace was ﬁon line,ﬂ i.e., 
while garbage was being burnt 
in it. Lead Supervisor
 Zinski was on the 3 to 11 p.m. shift that 
day. Because one of the return va
lves could not be fully closed, 
Zinski  had to shut down the main
 valves so that water could be drained from the pipes in the resistance door. The boiler was 

not operating then.  Zinski was relieved by Butler at the end of 
his shift. 
Butler testified that, when he re
lieved Zinski, Zinski told him 
that the main valves were secured and that was how they want 
to bring the unit up, that is, that the furnace would be started 
with the main valves closed. In that setup, no coolant water 
could flow to the resistance door or to the feed chute liner. 
The log maintained by shift supervisors contains entries by 
Butler, when he started his shif
t at 11 p.m. on January 9, 1995, 
which reflect  that the outside engineering firm was then in the 

process of draining water from the resistance door.  At 5:45 
a.m. on January 10, 1995, i.e., about 6-1/2 hours into Butler™s 
shift,, the boiler was fired up or, in the parlance used, was 
brought on line. No water was then circulating to the door, 
which was being ﬁsacrificed,ﬂ and none was flowing to the feed 
chute liner. Butler was relieved 
by Shift Supervisor Cassidy 1-
1/2 hours later, at 7:10 a.m. on 
January 10, 1995. Butler told 
Cassidy then how the valves were set up. Cassidy responded 
that that was ﬁOK.ﬂ The log ma
intained by Cassidy during his 
shift reflects that, at 12:30 p.m.
, i.e., over 5 hours after he began 
work that day, the flow of waste to fuel the burner was stopped 
and that, an hour later, at 1:30 p.m., the furnace was off line, 
i.e., stopped burning. 
Felch, the operations manager th
en, testified that, on January 
10, 1995, he was at a meeting across the street from the plant 
when he was informed by Bob Surrey, the plant engineer, at 
about 9 a.m., that Cassidy had in
formed him that water had not been cut into the feed chute liner.  Felch testified further that he 
immediately went over to the pl
ant to bring the boiler off line 
by stopping the flow of garbage into the furnace. It takes an 
hour from the time the ramming of garbage into the furnace is 
stopped before the furnace dies 
down, i.e., goes off line. As 
noted above, the log disclosed that the furnace went off line on 
January 10, 1995, at 1:30 p.m. 
Neither Cassidy nor Surrey testif
ied. Zinski testified for the Respondent that, when Butler re
lieved him on the night of 
January 9, 1995, he told Butler that the engineering firm ﬁwas 

eliminating the cooling water li
nes to the resistance door.ﬂ Zin-
ski answered in the negative when asked if he had told Butler 
not to turn on the main valve. 
Butler testified that, on a past 
occasion, the furnace had been 
started on Zinski™s shift while no water was flowing to the re-
sistance door or to the feed chute liner, that this resulted in  the 
door being damaged although no da
mage was done to the feed chute liner then, and that Zinski was not then disciplined. But-
ler™s testimony is to the effect that he thus did not think it un-
usual, when he was on his shif
t on January 10, 1995, to bring 
the furnace on line with the main valves secured.   
Zinski testified that the occasion referred to by Butler per-
tained to a mistake Zinski made  when on duty as a relief su-
pervisor. He had allowed the furnace to be started when no 
water was flowing into the resist
ance door. Zinski testified that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 512Operations Manager Felch told him later, in substance, that he 
was being held responsible for an unsafe act and that a letter 
was going to be put in his file. 
No letter of discipline to Zinski
 was proffered.  Felch™s tes-timony is that he orally disciplined Zinski for having allowed 
the furnace to go on line when no water was flowing into the 
resistance door. He ma
de no reference in his testimony to any 
letter of reprimand be
ing issued to Zinski. 
I credit Butler™s account as to what was said to him by Zinski 
when he relieved Zinski near
 midnight on January 9, 1995. 
Felch  testified that Butler™s
 being on probation  in 1994 was 
a factor in his decision to discharge Butler on January 13, 1995. 
D. Analysis The credited evidence establishes that the Respondent ﬁhad 
itﬂ with Shop Steward Bittner because of what it viewed as his 
strong arm tactics in trying to persuade employees to vote his 
way respecting shift coverage. 
On several occasions, Butler 
was asked to submit a second ﬁstrongerﬂ written account of an 
incident involving Bittner that took place on March 31 and 
another second account of another Bittner incident on April 28. 
The first incident led to the suspension of Bittner and the sec-
ond pertained to Bittner™s hara
ssment complaint against lead 
supervisor Zinski. The credited evidence establishes also that 
the Respondent was more than unhappy with  the substance of 
Butler™s original accounts as to 
Bittner™s conduct; it viewed one 
as not as strong as other accounts it received. Butler™s initial 
account as to the second incident, according to what he was 
told, contradicted statements gi
ven by other supervisors. The 
clear implication, in the Res
pondent™s asking Butler to submit a 
stronger account as to the first Bittner incident and from the 
circumstances in which he was 
asked for a second account of 
the other Bittner incident, is that it wanted Butler to change his 
original versions so that it would prevail against Bittner™s 
grievance on his suspension and 
his harassment charge against 
Lead Supervisor Zinski. The timing of the first disciplinary 
notice to Butler is further evidence as to the Respondent™s mo-
tive.  Butler was placed on probation for 90 days on the same 
day that the Respondent suspended Bittner.  The procedure 
used to place him on probation further supports a finding as to 
its motive; the Performance Improvement Plan was one with 
which neither Butler nor Felch was  familiar.  The totality of 
the evidence makes it clear that Butler was disciplined in order 
to coerce him into changing his accounts to render them useful 
to the Respondent in its oppos
ition to Bittner™s grievance 
protesting his suspension and to Bittner™s complaint of 
harassment by Lead Supervisor Zinski. Patently, the Re-
spondent thereby interfered with B
ittner™s contractual right to a  
fair adjudication of his grievances and, correspondingly, with 
the rights of its employees as set out in Section 7 of the Act. Cf. 
Illinois Fruit & Produce Corp
., 226 NLRB 137 (1976), and 
Rohr Industries,  220 NLRB 1029 (1975), where the Board 
found that employees™ Sectio
n 7 rights were unlawfully infringed on when supervisors are discriminated against in 
being discharged for having te
stified unfavorably to their 
respective employers™ interests at arbitration hearings. To 
substantially the same effect, see 
Ebasco Services, 
181 NLRB 768 (1970). Although there is no a
llegation that Butler™s twice 
being placed on probation in the early half of 1994 is violative 

of the Act, the discriminatory basis of those disciplinary 
measures may properly be considered in evaluating the 
Respondent™s motive in discharging Butler on January 13, 
1995. In that regard, see Lancaster Fairfield
 Community 
Community Hospital, 311 NLRB 401, 402 (1993), where the 
Board observed that the reason given by the respondent there 
for discharging an employee, her asserted lack of interpersonal 
skills, pertained to her activities protected by the Act and thus 
warranted a clear inference of unlawful animus. 
Felch™s account reveals 
that one of the factors relied on in his 
decision to discharge Butler was the discipline meted out to 
him in 1994, actions which, as 
just noted, were themselves 
unlawfully motivated. The Board 
has held that a prima facie 
case of unlawful discharge is made out by a showing that a 
motivating factor in the decision to discharge an employee was 
his union activity.  See 
Custom Window Extrusions, Inc., 314 
NLRB 850, 861 (1994). The Respondent™s reliance on an 

unlawful factor in its decision to discharge Butler, i.e., its hav-
ing placed Butler on probation in order to coerce him change 
his accounts to enable it to counter Bittner, renders the dis-
charge of Butler itself unlawful. I therefore find that the Gen-
eral Counsel has established, 
prima facie, that Butler™s dis-
charge was unlawful.  The credited evidence further buttresses a finding that the 
General Counsel has made out a prima facie case.  It discloses 
that the Respondent seized on the January 10, 1995 boiler inci-
dent as a pretext to discharge Butler. Thus, despite his many 
years of exemplary service, he 
was never asked about that inci-
dent up to the very moment he was discharged. Rather, the 

Respondent took 3 days to draft 
his dismissal letter before giv-ing it to him. Its disparate treatm
ent of Supervisor Zinski for his 
acts, in an earlier and factual parallel situation, more than sug-
gests that the reason it gave for Butler™s discharge is a pretext. 
It failed also to discipline Shift Supervisor Cassidy although, as 
reflected in the log entries Cassidy made, he had allowed the 
furnace to burn at full blast for over 5 hours, after he relieved 
Butler. That failure is clearly another instance of disparate 
treatment which points to the pretextual nature of the reason it 
gave for Butler™s discharge. Fe
lch™s account also hardly sup-
ports the Respondent™s contenti
on. If, as the Respondent con-
tends, the failure to valve in water to the feed chute liner could 

have resulted in considerable damage to the feed chute liner, it 
is mystifying as to why, as the log shows, it was not until about 
3 hours or more after he was notif
ied before steps were taken to 
stop the flow of garbage into the furnace. If anything, his ac-

count would lend some substance to Butler™s routine accep-
tance of Zinski™s comment that
 the boiler would be brought on 
line with the main valves secured. 
 In view of my finding that 
the General Couns
el has made out a prima facie case, the Re
spondent, under the Board™s hold-
ing in Wright Line,
 251 NLRB 1083 (1980), had the burden of 
proving that it would have discha
rged Butler regardless of his 
refusal to accede to its coercive efforts to have him modify the 
substance of the written accounts he had submitted respecting 
the actions of shop steward Bi
ttner. The Respondent has of-
fered no probative evidence to wa
rrant a finding that it has met 
that burden. 
As the General Counsel has established a prima facie case 
which the Respondent has not rebutted, I find that the Respon-
dent discharged its supervisor, 
Daniel Butler, on January 13, 
1995, because he refused to accede
 to its repeated discrimina-
tory efforts to have him revise the substance of his accounts of 
incidents in order to bulwark its positions respecting a griev-
ance and a harassment charge filed against it by one of its em-
ployees. 
 DUTCHESS RESOURCE MANAGEMENT 513 CONCLUSIONS OF LAW 
1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Respondent has engaged in an unfair labor practice 
within the meaning of Section 8(a)(1) of the Act by having 
discharged its supervisor, Daniel
 T. Butler, for refusing to mod-
ify the substance of his versions 
of incidents, one pertaining to 
discipline it meted out to an employee and  the second to a 
harassment charge filed against it by that employee. 
3. This unfair labor practice affects commerce within the 
meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in an unfair 
labor practice, I find that it must 
be ordered to cease and desist 
therefrom and to take certain 
affirmative action designed to 
effectuate the policies of the Act. 
I recommend that the Respondent be ordered to offer Daniel 
T. Butler immediate and full reinstatement to his former posi-

tion of shift supervisor, without 
prejudice to any of his rights 
and privileges, or it no longer exists, to a substantially equiva-
lent position  and to make him whole for any loss of pay he 
suffered as a result of its having unlawfully discharged him. 
Backpay to be computed in the manner prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), with interest computed  
in New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
[Recommended Order omitted from publication.] 
 